Mr. Presiding Justice Burroughs delivered the opinion of the court. This was an action of trespass and case, tried in the Circuit Court of McLean County, where the verdict and judgment were for the appellee. The declaration charged that the appellee had paved a street in the city of Bloomington in such a manner as to encroach several feet upon a lot of the appellants fronting thereon; and had raised the grade of the street along their lot so as to make it much higher than it was before, so that it interfered with ingress and egress in and out of the same, and also turned water that fell on the street into their lot, thereby damaging the appellants $1,000. The appellee pleaded the general issue to all the counts of the declaration, and to the count in trespass, also a plea of libertum tenementum. The evidence showed that the appellee did pave the street in question, but there was a sharp conflict as to whether or not any part of the paved street was put upon appellants’ lot; and it also appeared that the street when paved was not raised more than six inches above its former level. The evidence was very conflicting as to whether or not appellants’ lot was or was not depreciated in its fair market value by reason of the street being raised and paved as it was. The jury by their verdict have found against the contentions of the appellants on these questions of fact, and. after a fair consideration of the evidence as it appears in the bill of exceptions, we are unable to say their verdict is against the weight of the evidence. The court fairly instructed the jury,..and on the whole record we are satisfied the judgment is right. We therefore affirm it. Judgment affirmed.